Citation Nr: 1130957	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO. 08-01 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for residuals of pneumonia and a spot on the lung.

2. Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1956 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida. Notice of the decision was given by the Denver, Colorado, RO, in April 2007 and it assumed jurisdiction over this matter. 

The Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in March 2011. A transcript of the hearing is of record. 

The issue of entitlement to service connection for a back disability is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part. 


FINDING OF FACT

At his March 2011 Travel Board hearing, the Veteran testified that he wished to withdraw his appeal as to the issue of entitlement to service connection for residuals of pneumonia and a spot on the lung.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as it relates to the issue of entitlement to service connection for residuals of pneumonia and a spot on the lung have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Residuals of Pneumonia and a Spot on the Lung

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing or in testimony at a hearing. 38 C.F.R. § 20.204. The Veteran, through testimony at his March 2011 hearing, withdrew his appeal as to the issue of entitlement to service connection for residuals of pneumonia and a spot on the lung. Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed without prejudice as it relates to this issue.


ORDER

The appeal, as to the issue of entitlement to service connection for residuals of pneumonia and a spot on the lung, is dismissed.




REMAND

The Veteran has reported injuring his back in service and having being hospitalized for a period of 5 days at Tokyo Army Hospital while in service. Unfortunately, the Veteran's service treatment records are not available through no fault of his own, having been lost in the 1973 fire at the National Personnel Records Center in St. Louis, Missouri. The Courts have held there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran testified that he awoke one morning with pain in his back and that this pain continued and led to his period of hospitalization at Tokyo Army Hospital. The Veteran has indicated that the pain in his back has continued from his period of service until the present time. The Veteran's military occupational specialty was a cook. 

The Veteran has reported that all physicians who had treated him in close proximity to service are deceased. The record does reveal that the Veteran was treated for back pain in 1979, with his private physician noting treatment for the past year at that time. More recent treatment records associated with claims folder note longstanding back pain. 

The Veteran is competent to report having had continuous back symptoms - i.e., the identification of pain does not require him to have any specialized training or expertise. However, once he is found competent, the next issue that must be resolved is whether he is credible in that report - i.e., whether he is to be believed and if so, whether his reported back pain is attributable to military service. 


Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

The Veteran has not been afforded a VA examination in conjunction with his claim. VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d). The evidence of a link between current disability and service must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

Accordingly, the case is REMANDED for the following action:



1. The RO/AMC must schedule the Veteran for a VA examination to determine whether the Veteran currently has any back disability caused or aggravated by any incident of active military service. 

The following considerations will govern the examination:

	a. The claims folder, and a copy of this remand, will be reviewed by the examiner in conjunction with the examination, and the examiner will acknowledge this review in any report generated as a result of this remand. 

	b. The examiner must respond to the inquiries:

(i) Given the medical and factual history as recorded in the Veteran's claims folder, did the Veteran develop any current back disorder during service?

(ii) Given the medical and factual history as recorded in the Veteran's claims folder, is there medical or lay evidence that are characteristic manifestations of a back disability during service, or shortly thereafter?

(iii) The examiner must state the reasons for his or her opinion - i.e., why or why not is the Veteran's back disorder related to any incident of active military service. 

2. The Veteran must be advised in writing that it is his responsibility to report for the VA examination, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination. It must also be indicated whether any notice that was sent was returned as undeliverable.

3. The RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board. See Stegall v. West, 11 Vet. App. 268 (1998).

4. After undertaking any other development deemed appropriate, the RO/AMC must readjudicate the remaining issue on appeal. 

If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


